DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1- 6 are pending.
Claims 1 – 6 are rejected.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1- 6 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 provides for a method for decolorizing acetoacetylated glycerol using activated carbon but, since the claim does not set forth all the steps involved in the method/process, it is unclear what method/process applicant is intending to encompass.  A claim is indefinite where it merely recites a process without any active, positive steps 
Claim 1 is rejected under MPEP 2173.05(q) which states that this type of rejection is more appropriate under 35 U.S.C. 101. (Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967)). In this case, claim 1 is rejected under 35 U.S.C. 101 for being directed to nonstatutory subject matter.  The claims does not fall into one of the four categories of patent eligible subject matter because it does not define “actions” for all of the listed steps.
As explained by the Supreme Court, a "process" is "a mode of treatment of certain materials to produce a given result. It is an act, or a series of acts, performed upon the subject-matter to be transformed and reduced to a different state or thing." Gottschalk v. Benson, 409 U.S. 63, 70, 175 USPQ 673, 676 (1972) (italics added) (quoting Cochrane v. Deener, 94 U.S. 780, 788, 24 L. Ed. 139, 141 (1876)). Accord Nuijten, 500 F.3d at 1355, 84 USPQ2d at 1501 ("The Supreme Court and this court have consistently interpreted the statutory term ‘process’ to require action") (MEPE 2106.03.I.).
Claims 2 - 6 are rejected for being dependent upon a rejected base claim.
The Examiner suggest the claim 1 may be amended to include the active step comprised of contacting the acetoacetylated glycerol with the activated carbon, from claim 2.
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action.
Claims 2 - 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record teaches or suggest a motivation for decolorizing acetoacetylated glycerol by treating it with an activated carbon having a mesh size smaller than 80..
Close prior art is found in the teachings Birkhahan et al. (US 5,693,850), Nishihata et al. (Journal of Pharmaceutical Sciences, 1983, vol. 72, no. 3) and Kabivitrum AB, (WO 90/02549).  Birkhahan discloses a  process for the production of water soluble glycerol esters useful as parenteral nutrients is disclosed.  Example 5 discloses a process for the preparation of glycerol-trisacetoacetate.  In Birkhahan the crude product was distilled resulting in a product with a light yellow color.  (col. 13).  However, the process of Birkhahan did not further treat the product to reduce the light yellow color.  
Nishihata discloses that glyceryl esters of acetoacetic acid were routinely synthesized by adding acetoacetic acid to glycerol or 1,2-isopropylidene-glycerol in the presence of potassium acetoacetate as catalyst.  (pp.280, rt. col. last three lines & Table 1).  The products were purified by chromatography.  (legend of Table 1).  However, the process of Nishahata did not further treat the product to reduce the light yellow color.  
Kabivitrum AB in Example 1 disclose a process for preparing glyceryl triacetoactin from the reaction of glycerol and diketene.  The reaction product was 
It is generally known by one of ordinary skill in the art at time of the effective filing date of the instantly claimed invention that activated carbon can be used to decolorize yellow products. For instance, U.S. 5,128,107 (Katoh et al.) discloses that in the production of the esters of dibutylphthalate or dioctylphthalate, the esters after distillation have color.  The distilled esters are decolorized with activated carbon.  (col. 1, ln 23 – 29).  However, the examples in the disclosure of the instantly claimed invention, show that only the use of activated carbon having a specific mesh size successfully decolorized the acetoacetylated glycerol product.  This results is unexpected.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067. The examiner can normally be reached Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622